UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 88.2% Rate (%) Date Amount ($) a Value ($) Aerospace/Defense - .9% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,404,975 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b 2,353,550 Engility, Gtd. Notes 8.88 9/1/24 2,205,000 b 2,342,813 Enpro Industries, Gtd. Notes 5.88 9/15/22 4,345,000 b,c 4,518,800 Automotive - 1.8% Adient Global Holdings, Gtd. Notes 4.88 8/15/26 4,050,000 b 3,984,187 American Axle & Manufacturing, Gtd. Notes 6.25 4/1/25 3,575,000 b 3,588,406 Gates Global, Gtd. Notes 6.00 7/15/22 6,600,000 b 6,748,500 IHO Verwaltungs, Sr. Scd. Bonds 4.50 9/15/23 1,480,000 b 1,467,050 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 5,465,000 b 5,824,761 Banking - 2.8% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,971,550 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 3,022,303 Ally Financial, Gtd. Notes 8.00 11/1/31 5,452,000 6,542,400 Ally Financial, Sr. Unscd. Notes 4.63 5/19/22 1,650,000 1,687,125 Ally Financial, Sub. Notes 5.75 11/20/25 2,645,000 c 2,717,738 Bank of America, Jr. Sub. Notes, Ser. AA 6.10 12/29/49 4,965,000 c,d 5,266,624 Citigroup, Jr. Sub. Bonds 5.95 12/29/49 5,735,000 d 5,993,075 JPMorgan Chase & Co., Jr. Sub. Notes, Ser. X 6.10 10/29/49 5,665,000 d 5,993,570 Building Materials - 2.6% American Builders & Contractors Supply, Sr. Unscd. Notes 5.75 12/15/23 3,490,000 b 3,638,325 FBM Finance, Sr. Scd. Notes 8.25 8/15/21 6,555,000 b 6,981,075 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 3,339,225 HD Supply, Gtd. Notes 5.75 4/15/24 2,110,000 b 2,224,573 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Building Materials - 2.6% (continued) Louisiana-Pacific, Gtd. Notes 4.88 9/15/24 4,365,000 4,397,737 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,562,700 RSI Home Products, Scd. Notes 6.50 3/15/23 4,030,000 b 4,171,050 Summit Materials, Gtd. Notes 8.50 4/15/22 455,000 504,481 Summit Materials, Gtd. Notes 6.13 7/15/23 4,205,000 c 4,310,125 Cable & Satellite - 5.9% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 1,265,000 b 1,347,225 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 5,425,000 b 5,655,562 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b,c 3,862,031 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 4,606,500 CCO Holdings, Sr. Unscd. Notes 5.75 9/1/23 4,235,000 4,414,987 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,390,000 b 3,584,925 CCO Holdings, Sr. Unscd. Notes 5.38 5/1/25 2,015,000 b 2,072,931 CCO Holdings, Sr. Unscd. Notes 5.75 2/15/26 2,705,000 b 2,847,013 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 1,492,000 b 1,538,625 CSC Holdings, Sr. Unscd. Notes 6.75 11/15/21 2,450,000 2,662,844 CSC Holdings, Sr. Unscd. Notes 10.13 1/15/23 3,655,000 b 4,248,937 DISH DBS, Gtd. Notes 6.75 6/1/21 1,135,000 1,227,928 DISH DBS, Gtd. Notes 5.88 7/15/22 6,470,000 6,813,686 DISH DBS, Gtd. Notes 7.75 7/1/26 2,525,000 2,941,625 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 4,245,000 4,696,031 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,330,000 c 1,275,138 Intelsat Jackson Holdings, Gtd. Notes 7.50 4/1/21 3,000,000 2,718,750 Midcontinent Communications/Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,729,937 Radiate Holdco, Sr. Unscd. Notes 6.63 2/15/25 4,660,000 b 4,610,487 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 2,815,000 b 2,948,713 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,383,200 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Cable & Satellite - 5.9% (continued) Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 2,178,589 b 2,197,652 Chemicals - 3.2% Chemours, Gtd. Notes 7.00 5/15/25 4,360,000 c 4,715,340 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 3,574,000 b 3,618,675 CVR Partners, Scd. Notes 9.25 6/15/23 4,575,000 b,c 4,712,250 Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 3,178,013 Hexion, Sr. Scd. Notes 10.38 2/1/22 2,695,000 b 2,695,000 INEOS Group Holdings, Gtd. Notes 5.63 8/1/24 6,839,000 b,c 6,873,195 Kraton Polymers, Gtd. Notes 10.50 4/15/23 880,000 b 1,014,200 Kraton Polymers, Gtd. Notes 7.00 4/15/25 4,615,000 b 4,695,762 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 2,125,000 b 2,369,375 Tronox Finance, Gtd. Notes 6.38 8/15/20 2,325,000 2,345,344 Univar, Gtd. Notes 6.75 7/15/23 2,275,000 b 2,371,688 Construction Machinery - 1.1% Ahern Rentals, Scd. Notes 7.38 5/15/23 3,750,000 b 3,243,750 BlueLine Rental Finance, Scd. Notes 9.25 3/15/24 3,145,000 b 3,227,556 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 2,555,000 c 2,692,331 United Rentals North America, Gtd. Notes 6.13 6/15/23 3,960,000 4,153,050 Consumer Cyclical Services - 1.7% GEO Group, Gtd. Notes 6.00 4/15/26 2,159,000 2,197,265 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 4,650,000 b 5,109,187 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 6,079,000 b 6,504,530 West, Gtd. Notes 5.38 7/15/22 7,524,000 b 7,420,545 Consumer Products - .9% Kronos Acquisition Holdings, Gtd. Notes 9.00 8/15/23 4,125,000 b 4,207,500 Prestige Brands, Gtd. Notes 6.38 3/1/24 2,975,000 b 3,138,625 Tempur Sealy International, Gtd. Notes 5.63 10/15/23 2,610,000 2,636,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Products - .9% (continued) Tempur Sealy International, Gtd. Notes 5.50 6/15/26 610,000 602,985 Diversified Manufacturing - 1.4% ATS Automation Tooling Systems, Sr. Unscd. Notes 6.50 6/15/23 3,547,000 b 3,715,483 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 3,505,000 b,c 3,636,438 Griffon, Gtd. Notes 5.25 3/1/22 5,280,000 5,332,800 WESCO Distribution, Gtd. Notes 5.38 12/15/21 4,540,000 4,732,950 Electric - 2.1% AES, Sr. Unscd. Notes 5.50 3/15/24 880,000 c 897,600 AES, Sr. Unscd. Notes 6.00 5/15/26 2,445,000 2,542,800 Calpine, Sr. Unscd. Notes 5.38 1/15/23 2,105,000 c 2,141,838 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 7,240,000 7,366,700 Dynegy, Gtd. Notes 6.75 11/1/19 1,700,000 1,755,250 Dynegy, Gtd. Notes 7.38 11/1/22 1,710,000 1,701,450 Enviva Partners, Gtd. Notes 8.50 11/1/21 2,840,000 b 3,021,050 NRG Energy, Gtd. Notes 7.88 5/15/21 1,718,000 c 1,773,835 NRG Energy, Gtd. Notes 6.63 3/15/23 2,220,000 2,282,438 NRG Energy, Gtd. Notes 6.63 1/15/27 1,980,000 b,c 1,984,950 Energy - 12.7% Alta Mesa Holdings, Sr. Unscd. Notes 7.88 12/15/24 3,950,000 b 4,127,750 Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 c 5,609,869 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 1,191,900 Archrock Partners, Gtd. Notes 6.00 4/1/21 740,000 738,150 Archrock Partners, Gtd. Notes 6.00 10/1/22 4,025,000 c 3,984,750 California Resources, Scd. Notes 8.00 12/15/22 4,130,000 b 3,381,438 Callon Petroleum, Gtd. Notes 6.13 10/1/24 2,230,000 b 2,330,350 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 4,420,000 c 4,596,800 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 c 730,438 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,840,000 b 3,141,750 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 12.7% (continued) Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.88 3/31/25 1,485,000 b 1,553,681 Chesapeake Energy, Sr. Unscd. Notes 8.00 1/15/25 4,250,000 b,c 4,265,937 Continental Resources, Gtd. Notes 4.50 4/15/23 4,925,000 4,826,500 Continental Resources, Gtd. Notes 3.80 6/1/24 1,800,000 1,687,500 Crestwood Midstream Partners, Gtd. Notes 5.75 4/1/25 4,510,000 b,c 4,617,112 CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 6,238,000 6,315,975 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 3,005,000 3,365,600 EP Energy, Gtd. Notes 9.38 5/1/20 1,870,000 c 1,771,825 EP Energy/Everst Acquisition Finance, Scd. Notes 8.00 2/15/25 3,280,000 b 3,066,800 Extraction Oil & Gas Holdings, Gtd. Notes 7.88 7/15/21 4,400,000 b 4,664,000 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 3,266,000 3,102,700 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 2,980,000 2,950,200 Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 3,311,025 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,601,950 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 362,600 Gulfport Energy, Gtd. Notes 6.00 10/15/24 3,350,000 b 3,266,250 Gulfport Energy, Gtd. Notes 6.38 5/15/25 2,290,000 b 2,255,650 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,400,000 3,408,500 Matador Resources, Gtd. Notes 6.88 4/15/23 4,690,000 4,924,500 Matador Resources, Sr. Unscd. Notes 6.88 4/15/23 1,620,000 b 1,701,000 Noble Holding International, Gtd. Notes 7.75 1/15/24 4,680,000 c 4,516,200 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 3,695,000 c 3,722,712 Parsley Energy, Gtd. Notes 6.25 6/1/24 2,100,000 b 2,236,500 Parsley Energy, Gtd. Notes 5.38 1/15/25 1,330,000 b 1,353,275 PDC Energy, Gtd. Notes 6.13 9/15/24 3,520,000 b 3,625,600 Precision Drilling, Gtd. Notes 7.75 12/15/23 1,835,000 b 1,940,513 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 3,145,000 3,123,394 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 2,526,525 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 12.7% (continued) RSP Permian, Gtd. Notes 6.63 10/1/22 2,912,000 3,079,440 RSP Permian, Gtd. Notes 5.25 1/15/25 2,215,000 b 2,242,688 Sanchez Energy, Gtd. Notes 7.75 6/15/21 2,380,000 2,362,150 Sanchez Energy, Gtd. Notes 6.13 1/15/23 2,715,000 c 2,531,738 Summit Midstream Holdings, Gtd. Notes 5.75 4/15/25 3,420,000 3,420,000 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 2,255,000 2,336,744 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 1,180,000 b 1,219,825 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 869,000 1,008,040 The Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 3,705,000 3,751,312 Trinidad Drilling, Sr. Unscd. Notes 6.63 2/15/25 1,975,000 b 1,977,469 Unit, Gtd. Notes 6.63 5/15/21 7,700,000 7,623,000 Whiting Petroleum, Gtd. Notes 5.00 3/15/19 1,205,000 1,208,013 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 2,825,000 c 2,821,469 Whiting Petroleum, Gtd. Notes 6.25 4/1/23 1,670,000 c 1,670,000 Environmental - .6% Advanced Disposal Services, Gtd. Notes 5.63 11/15/24 4,765,000 b 4,824,562 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,735,000 b 2,974,313 Finance Companies - 7.0% Aircastle, Sr. Unscd. Notes 5.50 2/15/22 3,536,000 3,810,040 Aircastle, Sr. Unscd. Notes 5.00 4/1/23 1,630,000 1,719,650 Amigo, Sr. Scd. Notes GBP 7.63 1/15/24 2,450,000 b 3,161,665 Aston Martin Capital Holding, Sr. Scd. Notes 6.50 4/15/22 2,950,000 b 2,968,438 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 5,305,000 5,566,908 Cyrusone, Gtd. Notes 5.00 3/15/24 2,915,000 b 3,002,450 Garfunkelux Holdco 2, Scd. Bonds GBP 11.00 11/1/23 1,775,000 2,335,087 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 1,895,000 2,529,041 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,793,775 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,125,000 b 1,175,625 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Finance Companies - 7.0% (continued) Icahn Enterprises, Gtd. Notes 6.00 8/1/20 2,725,000 2,820,375 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,230,000 3,294,600 Icahn Enterprises, Sr. Unscd. Notes 6.25 2/1/22 825,000 b 839,438 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,862,500 Ladder Capital Finance Holdings, Gtd. Notes 7.38 10/1/17 5,385,000 5,385,000 Ladder Capital Finance Holdings, Gtd. Notes 5.88 8/1/21 535,000 b 542,356 Ladder Capital Finance Holdings, Sr. Unscd. Notes 5.25 3/15/22 7,900,000 b 7,979,000 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 10,170,000 b 10,602,225 Park Aerospace Holdings, Sr. Unscd. Notes 5.25 8/15/22 1,380,000 b 1,440,375 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 3,305,000 b 3,387,625 Quicken Loans, Gtd. Notes 5.75 5/1/25 5,380,000 b 5,312,750 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 6,515,000 b 6,124,100 Food and Beverage - 1.1% AdvancePierre Foods Holdings, Gtd. Notes 5.50 12/15/24 2,670,000 b 2,706,713 JBS USA Finance, Gtd. Notes 5.75 6/15/25 2,750,000 b 2,791,250 Post Holdings, Gtd. Notes 5.50 3/1/25 4,050,000 b 4,060,125 Post Holdings, Sr. Unscd. Notes 5.00 8/15/26 950,000 b 912,000 US Foods, Gtd. Notes 5.88 6/15/24 3,310,000 b 3,450,675 Gaming - 3.1% Boyd Gaming, Gtd. Notes 6.38 4/1/26 4,330,000 4,643,925 Eldorado Resorts, Gtd. Notes 7.00 8/1/23 2,217,000 2,386,046 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 6,335,000 b 6,794,287 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 1,575,000 b 1,685,250 Ladbrokes Group Finance, Gtd. Bonds GBP 5.13 9/8/23 2,900,000 3,619,414 MGM Growth Properties Operating Partnership, Gtd. Notes 5.63 5/1/24 4,090,000 4,335,400 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 5,058,171 Scientific Games International, Gtd. Notes 10.00 12/1/22 9,030,000 9,662,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 5.2% Change Healthcare Holdings, Sr. Unscd. Notes 5.75 3/1/25 2,740,000 b 2,818,775 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,245,000 c 1,224,769 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 715,000 614,900 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 465,000 c 461,513 CHS/Community Health Systems, Sr. Scd. Notes 6.25 3/31/23 2,375,000 2,431,406 DaVita, Gtd. Notes 5.00 5/1/25 5,060,000 5,056,863 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 7,232,837 HCA, Gtd. Notes 5.88 5/1/23 1,880,000 c 2,035,100 HCA, Sr. Scd. Notes 5.00 3/15/24 4,765,000 5,009,206 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,462,000 Healthsouth, Gtd. Notes 5.75 11/1/24 2,915,000 2,951,438 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 3,920,000 3,773,000 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 2,405,000 2,251,681 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 2,225,000 c 2,238,906 MPH Acquisition Holdings, Gtd. Notes 7.13 6/1/24 6,249,000 b 6,734,079 Synlab Unsecured Bondco, Sr. Unscd. Bonds EUR 8.25 7/1/23 2,820,000 3,324,025 Tenet Healthcare, Sr. Unscd. Notes 8.00 8/1/20 955,000 966,938 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 4,470,000 4,682,325 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 5,810,000 c 5,722,850 Home Construction - 1.7% Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 2,983,000 b 2,997,915 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 2,680,000 b 2,783,850 Mattamy Group, Sr. Unscd. Notes 6.88 12/15/23 3,835,000 b 3,997,987 Taylor Morrison Communities, Gtd. Notes 5.88 4/15/23 3,080,000 b 3,249,400 TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 3,610,000 c 3,736,350 William Lyon Homes, Gtd. Notes 5.88 1/31/25 4,425,000 b 4,480,312 Industrial Services - 1.3% AECOM, Gtd. Notes 5.75 10/15/22 3,172,000 3,342,495 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Industrial Services - 1.3% (continued) Hillman Group, Gtd. Notes 6.38 7/15/22 5,100,000 b 4,890,404 Hilton Grand Vacations Borrower, Gtd. Notes 6.13 12/1/24 2,515,000 b 2,653,325 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,817,925 Insurance - .3% CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,544,000 Media Entertainment - 3.2% AMC Entertainment Holdings, Gtd. Notes 5.75 6/15/25 3,020,000 3,103,050 AMC Networks, Gtd. Notes 5.00 4/1/24 4,571,000 4,588,141 CBS Radio, Gtd. Notes 7.25 11/1/24 2,965,000 b 3,120,663 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,753,837 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,705,000 b 4,047,712 Eagle II Acquisition, Sr. Unscd. Notes 6.00 4/1/25 1,375,000 b 1,421,406 Gray Television, Gtd. Notes 5.13 10/15/24 1,840,000 b 1,821,600 Gray Television, Gtd. Notes 5.88 7/15/26 1,970,000 b 2,009,400 Lions Gate Entertainment, Gtd. Notes 5.88 11/1/24 4,665,000 b,c 4,863,262 National CineMedia, Sr. Unscd. Notes 5.75 8/15/26 2,760,000 2,806,903 Netflix, Sr. Unscd. Bonds 5.88 2/15/25 680,000 732,700 Netflix, Sr. Unscd. Notes 5.75 3/1/24 1,765,000 1,890,668 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,140,000 b 2,172,100 Townsquare Media, Gtd. Notes 6.50 4/1/23 3,869,000 b,c 3,878,672 Metals and Mining - 4.9% AK Steel, Gtd. Notes 7.63 10/1/21 1,630,000 c 1,695,200 AK Steel, Gtd. Notes 7.00 3/15/27 5,780,000 c 5,787,225 Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 740,000 b 797,350 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 555,000 b 606,338 ArcelorMittal, Sr. Unscd. Bonds 10.60 6/1/19 2,017,000 2,380,262 ArcelorMittal, Sr. Unscd. Notes 7.75 10/15/39 735,000 837,900 Constellium, Sr. Unscd. Notes 6.63 3/1/25 6,055,000 b,c 5,858,212 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Metals and Mining - 4.9% (continued) First Quantum Minerals, Gtd. Notes 7.25 4/1/23 3,735,000 b,c 3,786,356 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 3,570,000 c 3,300,893 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 3,420,000 2,898,450 Grinding Media, Sr. Scd. Notes 7.38 12/15/23 4,869,000 b 5,124,622 Hudbay Minerals, Gtd. Notes 7.25 1/15/23 1,815,000 b 1,932,975 Hudbay Minerals, Gtd. Notes 7.63 1/15/25 4,360,000 b 4,752,400 Murray Energy, Scd. Notes 11.25 4/15/21 2,180,000 b 1,694,950 Novelis, Gtd. Notes 6.25 8/15/24 2,625,000 b 2,743,125 Novelis, Gtd. Notes 5.88 9/30/26 2,030,000 b 2,075,675 Peabody Securities Finance, Sr. Scd. Notes 6.00 3/31/22 2,985,000 b 2,981,269 Peabody Securities Finance, Sr. Scd. Notes 6.38 3/31/25 1,990,000 b 1,977,563 Teck Resources, Gtd. Notes 4.75 1/15/22 2,498,000 2,594,798 Teck Resources, Gtd. Notes 6.25 7/15/41 2,675,000 2,795,910 Vale Overseas, Gtd. Notes 6.25 8/10/26 2,660,000 2,896,075 Packaging - 4.8% ARD Finance, Sr. Scd. Notes 7.13 9/15/23 6,320,000 b 6,525,400 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 3,380,000 b 3,513,172 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 3,650,000 b 3,919,187 Ardagh Packaging Finance Holdings, Gtd. Notes 6.00 2/15/25 4,460,000 b 4,521,325 Bway Holding, Sr. Unscd. Notes 7.25 4/15/25 10,190,000 b 10,215,475 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 5,330,000 b 5,836,083 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,670,000 b 1,897,452 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,000,000 1,136,199 Horizon Parent Holdings, Sr. Scd. Bonds EUR 8.25 2/15/22 5,470,000 b 6,078,313 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 6,370,000 b 6,831,825 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 7,535,000 b 7,765,722 Paper - .5% Mercer International, Gtd. Notes 7.75 12/1/22 4,883,000 5,250,690 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Paper - .5% (continued) Mercer International, Sr. Unscd. Notes 6.50 2/1/24 790,000 b 793,950 Pharmaceuticals - 1.7% DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 4,890,000 b 5,165,062 Jaguar Holding II, Gtd. Notes 6.38 8/1/23 5,680,000 b 5,949,800 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 4,575,000 b,c 4,163,250 Valeant Pharmaceuticals International, Gtd. Notes 5.88 5/15/23 2,255,000 b 1,761,719 Valeant Pharmaceuticals International, Gtd. Notes 6.13 4/15/25 2,275,000 b 1,760,281 Valeant Pharmaceuticals International, Sr. Scd. Notes 7.00 3/15/24 1,575,000 b 1,620,281 Retailers - 1.4% Albertsons, Sr. Unscd. Notes 6.63 6/15/24 3,050,000 b 3,126,250 Dollar Tree, Gtd. Notes 5.75 3/1/23 4,070,000 4,354,900 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b 4,659,050 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 4,700,000 c 4,559,000 Technology - 5.3% BMC Software Finance, Sr. Unscd. Notes 8.13 7/15/21 3,160,000 b 3,199,500 CDW, Gtd. Notes 5.50 12/1/24 3,335,000 3,510,088 CDW, Gtd. Notes 5.00 9/1/25 2,185,000 2,231,431 CommScope Technologies, Gtd. Notes 6.00 6/15/25 5,045,000 b 5,309,862 Diamond 1 Finance, Gtd. Notes 5.88 6/15/21 1,800,000 b,c 1,892,887 Diamond 1 Finance, Gtd. Notes 7.13 6/15/24 2,165,000 b 2,394,514 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 4,440,000 b 4,857,942 First Data, Gtd. Notes 7.00 12/1/23 2,655,000 b 2,854,125 First Data, Sr. Scd. Notes 5.38 8/15/23 5,455,000 b 5,693,656 First Data, Sr. Scd. Notes 5.00 1/15/24 2,865,000 b 2,925,881 Genesys Telecommunications Laboratories, Sr. Scd. Notes 10.00 11/30/24 3,890,000 b 4,240,100 Infor Software Parent, Gtd. Notes 7.13 5/1/21 4,895,000 b 5,029,612 Infor US, Gtd. Notes 6.50 5/15/22 3,800,000 3,923,880 Rackspace Hosting, Sr. Unscd. Notes 8.63 11/15/24 3,115,000 b,c 3,290,063 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Technology - 5.3% (continued) Riverbed Technology, Gtd. Notes 8.88 3/1/23 3,094,000 b 3,179,085 RP Crown Parent, Sr. Scd. Notes 7.38 10/15/24 5,610,000 b 5,862,450 Sabre Global, Sr. Scd. Notes 5.38 4/15/23 2,670,000 b 2,743,425 Sophia Finance, Sr. Unscd. Notes 9.00 9/30/23 1,780,000 b 1,877,900 Transportation Services - .7% XPO Logistics, Gtd. Notes 6.50 6/15/22 3,040,000 b 3,203,400 XPO Logistics, Gtd. Notes 6.13 9/1/23 5,350,000 b 5,584,062 Wireless Communications - 6.1% Altice, Gtd. Notes 7.75 5/15/22 4,200,000 b 4,467,750 Altice, Gtd. Notes 7.63 2/15/25 2,755,000 b,c 2,922,022 Digicel, Gtd. Notes 6.75 3/1/23 4,410,000 b,c 3,957,975 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 2,705,000 b 2,335,416 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 2,200,000 b 1,721,500 SFR Group, Sr. Scd. Bonds 6.00 5/15/22 3,040,000 b 3,161,600 SFR Group, Sr. Scd. Bonds 6.25 5/15/24 3,465,000 b 3,499,650 SFR Group, Sr. Scd. Notes 7.38 5/1/26 6,105,000 b 6,311,044 Sprint, Gtd. Notes 7.25 9/15/21 1,735,000 1,877,600 Sprint, Gtd. Notes 7.88 9/15/23 4,515,000 5,011,650 Sprint, Gtd. Notes 7.63 2/15/25 1,165,000 c 1,275,675 Sprint Capital, Gtd. Notes 6.90 5/1/19 1,690,000 1,808,300 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,680,000 2,837,450 Sprint Communications, Gtd. Notes 9.00 11/15/18 2,025,000 b 2,209,781 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b 4,227,975 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 3,425,000 3,686,156 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,075,000 2,614,500 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,865,000 1,932,140 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 3,735,000 3,879,918 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 4,080,000 c 4,375,800 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Wireless Communications - 6.1% (continued) T-Mobile USA, Gtd. Bonds 6.50 1/15/24 1,070,000 1,158,275 T-Mobile USA, Gtd. Notes 6.00 4/15/24 4,610,000 4,926,937 T-Mobile USA, Gtd. Notes 6.38 3/1/25 1,630,000 1,760,400 T-Mobile USA, Gtd. Notes 5.13 4/15/25 1,895,000 c 1,966,063 Wireline Communications - 2.2% CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 1,108,000 1,159,245 CenturyLink, Sr. Unscd. Notes, Ser. Y 7.50 4/1/24 1,960,000 c 2,076,992 Cincinnati Bell, Gtd. Notes 7.00 7/15/24 2,650,000 b 2,785,813 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 1,710,000 c 1,739,925 Frontier Communications, Sr. Unscd. Notes 7.13 1/15/23 1,005,000 886,601 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 1,605,000 1,563,872 Level 3 Financing, Gtd. Notes 5.38 1/15/24 3,800,000 3,899,750 Level 3 Financing, Gtd. Notes 5.25 3/15/26 3,605,000 3,636,544 Qwest, Sr. Unscd. Notes 6.75 12/1/21 2,025,000 2,224,742 Sable International Finance, Gtd. Notes 6.88 8/1/22 6,455,000 b 6,858,437 Uniti Group, Gtd. Notes 8.25 10/15/23 545,000 577,700 Total Bonds and Notes (cost $1,049,275,913) Floating Rate Loan Interests - 2.9% Automotive - .2% Capital Automotive, Term Loan 2.86 3/21/25 2,580,000 d Consumer Products - .3% Serta Simmons Bedding, Second Lien Initial Term Loan 9.03 10/21/24 2,765,000 d Finance Companies - .6% Asurion, Second Lien Term Loan 8.53 2/19/21 3,345,000 d 3,391,830 Asurion Lonestar Intermediate Super Holdings, Term Loan 10.06 8/10/21 3,308,334 d 3,448,938 Metals and Mining - .6% Dynacast International, First Lien Tranche B-1 Term Loan 4.65 1/28/22 2,812,842 d 2,825,163 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 2.9% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) a Value ($) Metals and Mining - .6% (continued) Murray Energy, Term B-2 Loan 8.27 4/9/20 4,835,528 d 4,710,602 Retailers - .3% Varsity Brands, Term Loan 5.00 12/10/21 3,785,685 d Technology - .9% BMC Software Finance, Term Loan 5.12 9/10/20 2,937,149 d 2,946,166 Global Eagle Entertainment, Initial Term Loan 7.15 12/22/22 3,520,000 d 3,330,818 Greeneden US Holdings II, Tranche B-1 Term Loan 5.04 12/1/23 2,145,000 d 2,165,109 RP Crown Parent, Initial Term Loan 4.65 9/22/23 2,815,000 d 2,838,167 Total Floating Rate Loan Interests (cost $34,266,135) Common Stocks - 2.2% Shares Value ($) Exchange-Traded Funds - 2.2% iShares iBoxx $ High Yield Corporate Bond ETF 170,400 14,957,712 PowerShares Senior Loan Portfolio 515,000 11,978,900 Total Common Stocks (cost $27,007,568) Yield at Date of Maturity Principal Short-Term Investments - .0% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $544,820) 0.46 4/27/17 545,000 Other Investment - 5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $68,078,814) 68,078,814 e Investment of Cash Collateral for Securities Loaned - 6.9% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $83,674,406) 83,674,406 e Total Investments (cost $1,262,847,656) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Principal amount stated in U.S. Dollars unless otherwise EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $595,984,793 or 48.89% of net assets. c Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $113,193,847 and the value of the collateral held by the fund was $117,428,819, consisting of cash collateral of $83,674,406 and U.S. Government & Agency securities valued at $33,754,413. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 88.2 Short-Term/Money Market Investments 12.5 Bank Loans 2.9 Common Stocks 2.2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † 1,075,121,890 Exchange-Traded Funds 26,936,612 Floating Rate Loan Interests † 34,906,172 Registered Investment Companies 151,753,220 U.S. Treasury 544,737 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 151,234 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (41,800 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract NOTES increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2017: At March 31, 2017, accumulated net unrealized appreciation on investments was $26,414,975, consisting of $35,330,697 gross unrealized appreciation and $8,915,722 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J.
